Exhibit 10.1





W. R. BERKLEY CORPORATION
AMENDED AND RESTATED
ANNUAL INCENTIVE COMPENSATION PLAN
(As Amended and Restated as of January 1, 2019)
W. R. Berkley Corporation, a Delaware corporation (the “Company”), adopts this
W. R. Berkley Corporation Amended and Restated Annual Incentive Compensation
Plan, as amended and restated as of January 1, 2019 (the “Plan”), for the
purpose of enhancing the Company’s ability to attract and retain highly
qualified executives and to provide additional financial incentives to such
executives to promote the success of the Company and its subsidiaries.
The amendments made to the W. R. Berkley Corporation Amended and Restated Annual
Incentive Compensation Plan, as in effect prior to the effectiveness of the Plan
pursuant to Section 12 (the “Prior Plan”), pursuant to this amendment and
restatement shall affect only Incentive Bonuses relating to periods commencing
on or after January 1, 2019, and the amendments to the Prior Plan do not, and
are not intended to, affect any Incentive Bonus relating to any prior period.
1.   Definitions.  As used herein, the following terms shall have the respective
meanings indicated:
(a)   “Board” shall mean the Board of Directors of the Company.
(b)   “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, including any successor provisions thereto.
(c)   “Committee” shall mean the Compensation Committee of the Board or such
other committee or subcommittee of the Board as the Board or a duly authorized
committee of the Board shall designate from time to time.
(d)   “Company” shall have the meaning ascribed to such term in the preamble.
(e)   “Deferred Compensation Plan” shall mean the W. R. Berkley Corporation
Deferred Compensation Plan for Officers, as amended and/or restated from time to
time, or any successor plan thereto.
(f)   “Disability” shall have the meaning ascribed to such term in a
Participant’s employment agreement with the Company, or, absent any such
agreement or any such definition in such agreement, in the Company’s group
long-term disability insurance contract.
(g)   “Eligible Executive” shall mean the Company’s Chief Executive Officer and
each other executive officer of the Company.
(h)   “Incentive Bonus” shall mean, for any fiscal year, the amount of incentive
compensation payable under the Plan to a Participant, as determined by the
Committee in accordance with Section 4 below.




1

--------------------------------------------------------------------------------

(i)   “Participant” for any fiscal year shall mean any Eligible Executive chosen
by the Committee for participation in the Plan for such fiscal year.
(j)   “Plan” shall have the meaning ascribed to such term in the preamble.
(k)   “Pre-Tax Income” shall have the meaning ascribed to such term in
Section 4(c)(i) below.
(l)   “Regulations” shall mean the Treasury Regulations (and to the extent
applicable, any proposed Treasury Regulations), including any successor
regulations thereto, and other guidance promulgated under the Code, as amended
from time to time.
(m)   “Stock Incentive Plan” shall mean the W. R. Berkley Corporation 2018 Stock
Incentive Plan, as amended and/or restated from time to time, or any successor
plan thereto.
2.   Administration of the Plan.  The Plan shall be administered by the
Committee, which shall have full power and authority to (i) construe and
interpret the Plan, (ii) adopt and alter rules and regulations relating to the
Plan, (iii) establish, adjust downward, pay or decline to pay any Incentive
Bonus under the Plan, and (iv) make all determinations necessary or advisable
for the administration of the Plan.  Such power and authority shall include the
right to exercise discretion to reduce by any amount the Incentive Bonus payable
to any Participant; provided, however, that the exercise of such discretion with
respect to any Participant shall not have the effect of increasing the Incentive
Bonus that is payable to any other Participant.  The Committee may employ
attorneys, consultants, accountants or other persons, and the Committee, the
Company and its officers and directors shall be entitled to rely upon the
advice, opinions or valuations of any such persons.  No member of the Committee
shall be personally liable for any action, determination or interpretation taken
or made in good faith by the Committee with respect to the Plan or Incentive
Bonuses granted hereunder, and all members of the Committee shall be fully
indemnified and protected by the Company in respect of any such action,
determination or interpretation.  All determinations of the Committee in the
administration of the Plan shall be conclusive and binding on the Participants
and all other parties concerned.  When taking any action or making any
determination pursuant to the Plan, the Committee shall consider the effect of
such action or determination on the Plan and all Incentive Bonuses under
Section 409A of the Code.
3.   Eligibility.  Eligibility under this Plan is limited to Eligible Executives
designated as Participants by the Committee in its sole and absolute discretion.
4.   Awards.
(a)   Not later than the ninetieth (90th) day of each fiscal year of the
Company, the Committee, in its sole and absolute discretion, shall designate one
or more Eligible Executives as a Participant in the Plan for such fiscal year
and shall specify the terms and conditions for the determination and payment of
an Incentive Bonus to each such Participant for such fiscal year.




2

--------------------------------------------------------------------------------

(b)   The performance goal for each fiscal year shall be the achievement of
Pre-Tax Income or such other performance goal as determined by the Committee in
its sole discretion.
(c)   Incentive Bonus Amounts.
(i)   The maximum aggregate amount of Incentive Bonuses for all Participants
with respect to any fiscal year shall be five percent (5%) of the Company’s
earnings before income taxes as reported in the Company’s audited consolidated
financial statements, excluding (a) any losses from discontinued operations;
(b) items of an unusual nature or of infrequency of occurrence or non-recurring
items, in each case, as determined by the Committee; and (c) the cumulative
effect of accounting changes during the fiscal year (“Pre-Tax Income”), subject
to reduction by the Committee as provided below.  Not later than the ninetieth
(90th) day of each fiscal year of the Company, the Committee, in its sole and
absolute discretion, shall determine the maximum Incentive Bonus payable to each
Participant upon the achievement of Pre-Tax Income, which aggregate amount may
not exceed five percent (5%) of Pre-Tax Income.
(ii)   Notwithstanding anything herein to the contrary and regardless of the
maximum Incentive Bonus set for each Participant and the degree of achievement
of Pre-Tax Income for any fiscal year, the Committee may reduce the amount
payable hereunder to any Participant for any fiscal year to any lesser amount
(including a reduction in such amount to zero) as it deems appropriate, in its
sole discretion, taking into account any objective or subjective factors as it
deems appropriate; provided, however, that a reduction in the Incentive Bonus
for any one or more Participants shall not result in an increase in the
Incentive Bonus for any other Participant.
5.   Committee Determination.  As soon as reasonably practicable after the end
of each fiscal year of the Company, the Committee shall determine the amount of
the Incentive Bonus to be paid to each Participant for such fiscal year.
6.   Payment of Incentive Bonuses.
(a)   Subject to any election duly and validly made by a Participant with
respect to the deferral of all or a portion of his or her Incentive Bonus as
provided in subsection (b) below, Incentive Bonuses shall be paid in cash and/or
equity-based awards under the Stock Incentive Plan as determined by the
Committee in its sole and absolute discretion.  Payment of any Incentive Bonus
shall be made to each Participant as soon as practicable after the Committee’s
determination under Section 5; provided, however, that in no event shall such
payment be made later than the March 15th of the year immediately following the
end of the fiscal year to which the Incentive Bonus relates.
(b)   The Committee may allow one or more Participants to elect to defer payment
of all or a portion of such a Participant’s Incentive Bonus for any fiscal year,
which deferral shall be made and governed pursuant to the terms of the Deferred
Compensation Plan, in which case such deferred amounts shall be paid to such a
Participant pursuant to the terms of the Deferred Compensation Plan.


3

--------------------------------------------------------------------------------

7.   Termination of Employment.
(a)   If a Participant’s employment with the Company terminates during a fiscal
year by reason of death or Disability, the Participant shall be entitled to
receive the Incentive Bonus for such fiscal year prorated for the number of days
during the fiscal year in which such Participant was employed.  Any such amount
shall be paid to the Participant at the same time and in the same manner as such
amount would have been paid to the Participant had the Participant continued to
be employed with the Company through the applicable payment date.
(b)   If a Participant’s employment with the Company terminates for any reason
other than as provided in Section 7(a), he or she shall forfeit any right to
receive an Incentive Bonus for the applicable fiscal year in which the
termination occurs.
8.   No Right to Bonus or Continued Employment.  Neither the establishment of
the Plan, the provision for or payment of any amounts hereunder nor any action
of the Company, the Board or the Committee with respect to the Plan shall be
held or construed to confer upon any person (a) any legal right to receive, or
any interest in, an Incentive Bonus or any other benefit under the Plan or
(b) any legal right to continue to serve as an officer or employee of the
Company or any subsidiary or affiliate of the Company.  The Company expressly
reserves any and all rights to discharge any Participant without incurring
liability to any person under the Plan or otherwise.  Notwithstanding any other
provision hereof and notwithstanding the fact that Pre-Tax Income has been
achieved or the individual Incentive Bonus amounts have been determined, such
amounts shall not be earned and the Company shall have no obligation to pay any
Incentive Bonus hereunder unless and until the Committee expressly grants such
Incentive Bonus amounts to Participants.
9.   Withholding; Section 409A.  The Company shall have the right to withhold,
or require a Participant to remit to the Company, an amount sufficient to
satisfy any applicable federal, state, local or foreign withholding tax
requirements imposed with respect to the payment of any Incentive Bonus,
including any amount of FICA taxes required to be withheld pursuant to
Section 3121(v) of the Code, with respect to any amounts deferred hereunder. 
Remuneration payable under the Plan is intended to comply with or be exempt from
Section 409A of the Code, and the Plan shall be construed consistently with such
intentions.
10.   Nontransferability.  Except as expressly provided by the Committee, the
rights and benefits under the Plan are personal to a Participant and shall not
be subject to any voluntary or involuntary alienation, assignment, pledge,
transfer or other disposition, other than by will or the laws of descent and
distribution.
11.   Unfunded Plan.  The Plan shall be unfunded and the Company shall have no
obligation to reserve or otherwise fund in advance any amounts that are or may
in the future become payable under the Plan. Any funds that the Company, acting
in its sole and absolute discretion, determines to reserve for future payments
under the Plan may be commingled with other funds of the Company and need not in
any way be segregated from other assets or funds held by the Company.  A
Participant’s rights to payment under the Plan shall be limited to those of a
general creditor of the Company.




4

--------------------------------------------------------------------------------

12.   Adoption, Amendment, Suspension and Termination of the Plan.
(a)   The Plan shall be effective as of January 1, 2019, and subject to the
provisions of this Section 12, shall remain in effect thereafter unless
otherwise terminated.  The Company reserves the right, by action of the
Committee, to terminate the Plan at any time.
(b)   The Committee may, at any time and from time to time, alter, amend or
suspend the Plan in whole or in part.
13.   Governing Law.  The validity, interpretation and effect of the Plan, and
the rights of all persons hereunder, shall be governed by and determined in
accordance with the laws of the State of Delaware, other than the choice of law
rules thereof.
*   *   *














5